DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. U.S. Pub. No. 2018/0253084 in view of Spayd U.S. Pub. No. 2018/0211447 and Nelson et al. U.S. Pub. No. 2011/0304464 and Michalopulos et al. U.S. Pub. No. 2021/0366256.  
Re:  claim 1, Diaz teaches 
1.  (Currently Amended)  A system comprising:  an energy industry operation component; and a processing system associated with the energy industry operation component, (“… the industrial installation may belong to one of the following fields:… energy industry… a machine of an industrial installation refers to any device or machine used for carrying out an industrial process.  In Fig. 3, the system includes a network 100 in turn including a server 10 and a plurality of devices 21-26 configured as a computing cluster.  Each device 21-26 has a first processor and a second processor… and is connectable to both a machine (or a component thereof) of an industrial installation… and a network… such as network 100.  ”; Diaz, [0071], Fig. 3)
Fig. 3 illustrates a system, which includes an energy industry machine (energy industry operation component) for carrying out an industrial process and a computing cluster (processing system), which includes a first processor and a second processor connectable to the machine (associated with the energy industry operation component).  
Diaz is silent, however, Spayd teaches, the processing system comprising an accelerator and being configured to perform at least one of image segmentation and vision analysis for authenticated lockout, image segmentation and vision analysis for performance audit, or augmented reality rendering and streaming. (“Aspects of the present disclosure relate to methods and systems for presenting a user with a visual display system that depicts on or more components of a facility (e.g., an augmented reality or virtual reality display) to assist a user in performing tasks such as inspection, monitoring, inventory analysis, maintenance, diagnosis, or identification in relation to components in a facility… the facility is a production facility, such as an industrial facility… the display may be an augmented reality display in which video content captured by the device is displayed and overlaid with context-specific generated visual content… At least one camera 130 may be provided to capture video streams or photographs for use in generating the virtual reality or augmented reality display.  For example, video of the industrial facility, including of one or more components, may be captured to be displayed as part of an augmented reality display… A processor 120 is provided for capturing the video stream or photographs from the at least one camera 130 and causing the at least one display screen 110 to display video content to the user”; Spayd, [0036], [0037], [0043], [0044]) 
The processor (accelerator) receives video streams from the camera, which captures video streams for use in generating an augmented reality display (augmented reality rendering and streaming). Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the processing system comprising an accelerator and being configured to perform at least one of image segmentation and vision analysis for authenticated lockout, image segmentation and vision analysis for performance audit, or augmented reality rendering and streaming, in order to depict one or more components of an industrial facility on an augmented reality display system, as taught by Spayd. ([0002])  
Diaz is silent, however, Nelson teaches wherein performing the image segmentation and vision analysis for authenticated lockout comprises:  determining whether an authentication lockout criterion is satisfied, (“System 5 comprises a detection device (e.g., an infrared camera) and a computing apparatus 10 enabled to examine a profile associated with attachment(s) 20a and compare the profile to a database… to determine a type and usage of attachment(s) 20a and a correct safety gear type… a policy driven engine may enable one or more actions(e.g., ensuring the proper level of safety gear is being worn based on use)… 4. Automatically detect if one or more people (e.g., user 11) are wearing the correct protective gear properly (i.e., on a proper location/unique zone on user 11).  For example, software application 18 may automatically detect if user 11 is wearing safety glasses in front of their eyes as opposed to on top of their forehead… 7. Automatically detect if one or more people is wearing a correct level of protective gear.”; Nelson, [0009], [0014])
The system is automatically detecting whether the user is correctly wearing the required protective gear, in order for the user to operate the machine (determining whether an authentication lockout criterion is satisfied).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of performing the image segmentation and vision analysis for authenticated lockout comprises:  determining whether an authentication lockout criterion is satisfied, in order to ensure that the user is wearing the required protective gear to operate the machine, as taught by Nelson. ([0015])  
Diaz is silent, however, Michalopulos teaches wherein the authentication lockout criterion is  a minimum number of individuals present, wherein the minimum number of individuals present is based on determining a number of individuals required to perform a particular job; (“For example, the drilling rig may have a pair of slips shaped like wedges that fit around the pipe to hold it in place.  Pulling the slips out of drilling floor is typically a two-person operation, but occasionally can be attempted by a single person.  A camera system… can identify and track the number of people in proximity to the slips, and either prevent or warn operators when only a single person is detected attempting to pull up the slips.  For example, the system could have the ability to lock the slips in place, which would not disengage unless two people were observed near the slips.”; Michalopulos, [0138])
Pulling the slips out of the drilling floor is a two-person operation.  The system can lock the slips in place such that they will not disengage unless a minimum of two people were observed near the slips (determining whether an authentication criterion is satisfied).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of wherein the authentication lockout criterion a minimum number of individuals present, wherein the minimum number of individuals present is based on determining a number of individuals required to perform a particular job, in order to observe drilling personnel on or near the drilling or ancillary equipment to ensure safe operation of equipment, as taught by Michalopulos. ([0138]) 
Diaz is silent, however, Nelson teaches, responsive to determining that the authentication lockout criterion is satisfied, initiating a shutdown procedure to reduce an energy state of the energy industry operation component from a higher energy sate to a lower energy state. (“6. Enable an automatic safety (e.g., an off-switch, a disengage clutch, etc.) that prevents the electro/mechanical apparatus from being operated until the user has placed correct gear in a proper location… system 5 may use a facial recognition process to ensure that protective gear 15a and/or 15b are on user 11 and then use an optical character recognition (OCR) process to recognize the markings on protective gear 15a and/or 15b.  If the marking of protective gear 15a and 15b being worn is equal to or greater than a type required, continued use of the apparatus 20 is allowed.  Otherwise computing system 10 may enable a safety device (e.g., to disable power to or a mechanical portion of apparatus) in order to disable operation.”; Nelson, [0014], [0015])
If the system detects that the user is not wearing the required protective gear (responsive to determining that the authentication lockout criterion is satisfied), then a safety device is enabled to disable power to the machine or disable operation of the machine (initiating a shutdown procedure to reduce an energy state of the energy industry operation component from a higher energy state to a lower energy state).  Nelson can be combined with Diaz such that the machine (or electro/mechanical apparatus) of Nelson is an energy industry machine (energy industry operation component) of Diaz.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of responsive to determining that the authentication lockout criterion is satisfied, initiation a shutdown procedure to reduce an energy state of the energy industry operation component from a higher energy sate to a lower energy state, in order to ensure that the user is wearing the required protective gear to operate the machine, as taught by Nelson. ([0015])  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd, Nelson and Michalopulos as applied to claim 1 above, and further in view of Wang et al. U.S. Pub. No. 2019/0065833 and Zadeh et al. U.S. Pub. No. 2020/0184278.  
Re:  claim 2, Diaz is silent, however, Wang teaches 
2. (Original) The system of claim 1, further comprising:  a camera to generate an image and transmit the image to the processing system, (“The object recognition system 100 receives video frames 104 from a video source 102… The video frames 104 capture or contain images of a scene, and can be part of one or more video sequences.  The video source 102 can include a video capture device (e.g., a video camera,…)”; Wang, [0045])
The object recognition system (processing system) receives video frames (images) from the video source, such as a video camera (camera to generate an image and transmit the image to the processing system).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of a camera to generate an image and transmit the image to the processing system, in order to suppress the false recognition of different identities with similar characteristic features, as taught by Wang. ([0004])  
 wherein the processing system performs at least one of the image segmentation and vision analysis for authenticated lockout or the image segmentation and vision analysis for performance audit based at least in part on the image received from the camera. (“The object recognition system 100 receives video frames 104 from a video source 102… The video source 103 can include a video capture device (e.g., a video camera,…)… The object recognition system 100 processes the video frames 104 to detect and track objects in the video frames 104… An example of object recognition includes face recognition, where faces of people in a scene captured by video frames are analyzed and detected, tracked, and/or recognized… An example face recognition process identifies and/or verifies an identity of a person from a digital image or a video frame of a video clip… As shown in Fig.4A, the face of the person 402 is detected from the frame 400A and the location of the face is represented by the bounding box 410A.”; Wang, [0045], [0047], [0048], [0062], Figs. 4A-4B)
The object recognition system (processing system) receives video frames from a video source, such as a video camera.  The image recognition system includes facial recognition, using image segmentation (such as bounding boxes illustrated in Figs. 4A-4B), where faces of people, in the captured video frames, have their identities verified.  Diaz and Wang are silent, however, Zadeh teaches authenticated lockout.  (“… the system for video or image recognizer is used for access control, e.g., for building, elevator, airport, security, or government, or for anti-terrorism, or for police work, or for background check, or for employment verification.  In one embodiment, the system is used for face or object detection and recognition in pictures or images, e.g., in albums or videos… the analyzer module determines the bounding boxes or borders of the objects/faces/bodies in images and/or video frames… the selection module uses the bounding boxes or borders to determine objects/persons/faces being selected.”; Zadeh, [2568], [2871])
The system uses facial recognition for access control to a building or elevator, for example.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the processing system performs at least one of the image segmentation and vision analysis for authenticated lockout or the image segmentation and vision analysis for performance audit based at least in part on the image received from the camera, in order to suppress the false recognition of different identities with similar characteristic features, as taught by Wang ([0004]) and to detect and recognize faces in video frames for building access control, as taught by Zadeh. ([0468])  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd, Nelson, Michalopulos, Wang and Zadeh as applied to claim 2 above, and further in view of Perna et al. U.S. Pub. No. 2016/0012218.  
Re:  claim 3, Diaz is silent, however, Wang teaches 
3. (Previously Presented) The system of claim 2, wherein performing the image segmentation and vision analysis for authenticated lockout further comprises authenticating a user against a database of known users using the image, (“An example of face recognition process identifies and/or verifies an identity of a person from a digital image or a video frame of a video clip.  In some cases, the features of the face are extracted from the image and compared with features of known faces stored in a database”; Wang, [0048])
The person’s identity is verified by comparing the features of the person’s captured face with a database of know faces.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of performing the image segmentation and vision analysis for authenticated lockout further comprises authenticating a user against a database of known users using the image, in order to suppress the false recognition of different identities with similar characteristic features, as taught by Wang. ([0004])  
Diaz is silent, however, Perna teaches wherein the user is granted access to the energy industry operation component responsive to successfully authenticating a user, and wherein the user is not granted access to the energy industry operation component responsive to unsuccessfully authenticating the user. (“If the module 1514 determines in block 1936 that there is an iris match, the module 1514 outputs a match signal that can be used by an access control assembly to initiate access control logic for a positive match in block 1938 (e.g., transitioning from a locked to an unlocked state (or transitioning an access control assembly from a locked state in which the access control assembly prevents the person from accessing an object, to an unlocked state in which the access control assembly allows the person to access the object), such as unlocking the door 1416).  If the module 1514 determines in block 1936 that there is not an iris match, the module 1514 outputs a “no match” signal (or absence of a signal may also be used as a no-match indication), which can be used by an access control assembly to initiate access control logic for a negative match condition (e.g., lock the door 1416).”; Perna, [0124])
When the user’s face/iris is recognized (authenticated), the user is granted access by unlocking the door.  When the user’s face/iris is not recognized, the user is not granted access by locking the door.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the user is granted access to the energy industry operation component responsive to successfully authenticating a user, and wherein the user is not granted access to the energy industry operation component responsive to unsuccessfully authenticating the user, in order to enable the access control assembly to initiate access control logic for a positive match that will, for example, unlock the door to allow access or to initiate access control logic for a negative match that will, for example, lock the door to prevent access, as taught by Perna. ([0124])    
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd, Nelson, Michalopulos, Wang and Zadeh as applied to claim 2 above, and further in view of Mandel et al. U.S. Pub. No. 2015/0046375.  
Re:  claim 4, Diaz is silent, however, Mandel teaches 
4. (Previously Presented) The system of claim 2, wherein performing the image segmentation and vision analysis further comprises drawing a bounding box around an object of interest in the image and categorizing a type of the object of interest. (“Fig. 3 shows a composite image 300 that may, for example correspond to the composite image 200 of Fig. 2, in which bounding boxes 310, 30, 330, 340 are displayed that identify four sub-images that have been recognized or interpreted as human being by an image segmentation or object recognition algorithm… The result of image segment such as that illustrated Fig. 3 results in the identification of four sub-images that may be of interest to the user in creating a desired avatar and/or animated sequence.”; Mandel, [0057], Fig. 3)
Fig. 3 illustrates that bounding boxes have been generated to identify four sub-images that have been recognized or interpreted as human beings using image segmentation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of performing the image segmentation and vision analysis further comprises drawing a bounding box around an object of interest in the image and categorizing a type of the object of interest, image segmentation and vision analysis for performance audit, or augmented reality rendering and streaming, in order to recognize and identify to the user, by displaying a bounding box, the objects or living beings which the system has recognized in an image, as taught by Mandel. ([0062])  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd, Nelson, Michalopulos, Wang and Zadeh as applied to claim 2 above, and further in view of Kim et al. KR 101 549 599 B1 (hereinafter Kim‘599).  
Re:  claim 5, Diaz is silent, however, Kim’599 teaches 
5. (Previously Presented) The system of claim 2, wherein performing the image segmentation and vision analysis for authenticated lockout further comprises analyzing the image to determine whether a user is equipped with personal protective equipment, (“… the present invention is configured to satisfy both the face recognition of a worker and the tag recognition of a dedicated helmet according to each worker, thereby making it mandatory to wear a helmet when entering and exiting the restricted area… According to the restricted area access warning system capable of identifying the accessors and tracking the access lines using facial recognition and tag recognition according to the present invention, the operator’s face and the dedicated tag of the safety helmet are recognized together to allow access to the restricted area.”; Kim’599, p. 5, 1st para, p. 6, 4th para)
The system identifies the worker using both facial recognition of the worker and tag recognition of the helmet the worker is required to wear.  The system uses this information to determine whether the worker is allowed to access the restricted area.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of performing the image segmentation and vision analysis for authenticated lockout further comprises analyzing the image to determine whether a user is equipped with personal protective equipment, in order to satisfy both the face recognition of a worker and the tag recognition of a dedicated helmet according to each worker, thereby making it mandatory to wear a helmet when entering and exiting the restricted area, and to enhance both the security of the worker and the security of the restricted area, as taught by Kim’599. (p. 5, 1st para)  
wherein the user is granted access to the energy industry operation component responsive to determining that the user is equipped with personal protective equipment, and wherein the user is not granted access to the energy industry operation component responsive to determining that the user is not equipped with personal protective equipment. (“… since the present invention is configured to match the face recognition of the operator at the entrance to the restricted area and the tag recognition of the dedicated helmet according to the worker, it is required to wear the safety helmet in the field to improve the safety of the worker and to secure the entrance of the unauthorized restricted area.”; Kim’599, p.13, 4th para)
The system uses both facial recognition and tag recognition for the helmet (personal protective equipment) the worker is required to wear, in order to determine whether the user is granted access.  If the user is recognized using facial recognition and tag recognition of the helmet (personal protective equipment), and if the use is authorized to be in the restricted area, the user is granted access (the user is granted access to the energy industry operation component response to determining that the user is equipped with personal protective equipment).  The helmet is required to perform the determination.  Thus, without the helmet access is automatically denied (user is not granted access to the energy industry operation component responsive to determining that the user is not equipped with personal protective equipment).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the user is granted access to the energy industry operation component responsive to determining that the user is equipped with personal protective equipment, and wherein the user is not granted access to the energy industry operation component responsive to determining that the user is not equipped with personal protective equipment, in order to accurately identify the accessing personnel of the restricted area and to prevent safety accidents by limiting access to the dangerous area in advance, as taught by Kim’599.  (p. 13, 3rd para)  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd, Nelson, Michalopulos, Wang and Zadeh as applied to claim 2 above, and further in view of Jones et al. U.S. Pub. No. 2018/0225616.  
Re:  claim 6, Diaz is silent, however, Jones teaches 
6. (Original) The system of claim 2, wherein performing the image segmentation and vision analysis for performance audit further comprises:  associating, by the processing system, a time stamp of a service being performed at the energy industry operation, the time stamp being determined based at least in part on the image; and performing the performance audit by comparing the time stamp to performance data to verify that the service was performed. (“The one-line application 100 is coded to insert a data and time stamp for data collected on each step of the digital checklist when the data is recorded.  The artificial intelligence engine performs on or more actions of… 2) looking at the data collected to perform trend analysis on the change in data values from the historical records and then make the prediction about maintenance and potential repair of equipment in the building; 3) certifying that critical steps were properly performed in the digital checklist using any of captured photos, videos and quality assurance sign-offs embedded or attached into the data collected in the digital checklist; 4) checking meta data of attachments to the checklist including any of but not limited to photographs, images and videos, to see if the attachment’s time code, indicated in the meta data, matches the time stamp of the steps in which the data was recorded;… The digital checklist may be created and utilized for operations of mission-critical facilities and/or equipment… oil production and drilling facilities… power generation, etc…”; Jones, [0018], [0023])
A time stamp is inserted for data collected on each step in the operation (time stamp of a service being performed) being performed at, for example a power generation facility (energy industry operation).  The meta data of photographs, images and videos (the time stamp being determined based at least in part on the image) is checked to see if time code indicated in the meta data matches the time stamp of the steps in which the data was recorded (comparing the time stamp to performance data to verify that the service was performed).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of performing the image segmentation and vision analysis for performance audit further comprises:  associating, by the processing system, a time stamp of a service being performed at the energy industry operation, the time stamp being determined based at least in part on the image; and performing the performance audit by comparing the time stamp to performance data to verify that the service was performed, in order to leave an accurate record of what was completed and who completed it thereby being useful in an environment where processes must be completed repeatedly and without error and when a company is required to prove that these processes were properly completed, as taught by Jones. ([0022], [0023])  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd, Nelson, Michalopulos, Wang, Zadeh, and Jones as applied to claim 6 above, and further in view of Kim et al. KR 101 907 964 B1 (hereinafter Kim’964).  
Re:  claim 7, Diaz is silent, however, Kim’964 teaches 
7. (Original) The system of claim 6, wherein the performance data comprises invoice data, health and safety environment data, human resources planning data, and service planning and safety data. (“… each of the information collecting terminals 110 to 140 may have at least one sensor for sensing the concentration of oxygen in the air, the concentration of carbon dioxide in the air, the noxious gas leakage, the ambient temperature and humidity… a monitoring system for safety management on the construction site regardless of the place and time in order to ensure the safety of workers at the construction site, management of biometric information by worker/visitor by biometrics, monitoring of health status by heart rate measurement… monitoring of hazardous substances in hazardous area, monitoring pollution situation, monitoring of real-time operation status… displaying hazardous gas sensor monitoring, construction schedule, construction status and excavation rate in conjunction with map… a safety monitoring method for a construction site includes… (b) Provision of construction schedule information by the progress monitoring system of the site safety management monitoring system, and the schedule information of the present process, the start date, the plan extension (m), the whole day shift (m), the accumulated shift (m)… managing the goods receipt, warehousing, inventory, and used construction material information of a construction material at a construction site…”; Kim’964, [0020], [0031], [0033], [0035], [0140], Fig. 1)
The monitoring system monitors, for example, the worker’s heart rate (health data) and hazardous substances, such as noxious gases in the area (safety environment data).  The monitoring system displays hazardous gas sensor monitoring (safety data) the construction schedule, construction status and excavation rate (service planning data).  The monitoring system includes the construction schedule, the start date, the plan extension, the whole day shift and the accumulated shift (human resources planning data).  The monitoring system manages the goods receipt, warehousing, inventory, and used construction material information (invoice data).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the performance data comprises invoice data, health and safety environment data, human resources planning data, and service planning and safety data, in order to monitor safety management to ensure the safety of workers in a site, such as a construction site, as taught by Kim’964. ([0001])  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd, Nelson and Michalopulos as applied to claim 1 above, and further in view of Orlowski U.S. Patent No. 7,954,332.  
Re:  claim 8, Diaz is silent, however, Orlowski teaches 
8. (Original) The system of claim 1, wherein the energy industry operation component is a variable speed drive. (“… the electrical devices include a variable speed drive (VSD) enclosure for electrical submersible pump (ESP) applications, which shelters head producing equipment such as an electronic power converters, inverters, chokes, filters, or other electronic and power equipment in water-tight NEMA-4 enclosures… VSD systems are used in the oil, gas, and petrochemical industry to control pumps and compressors.”; Orlowski, col. 3, lines 51-57, col, 4, lines 5-6)
The variable speed drive is used in the oil, gas and petrochemical industries (energy industry).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the energy industry operation component is a variable speed drive, in order to assure acceptable internal temperatures for electronic devices to work in very high ambient temperatures and air-tight enclosures, as taught by Orlowski. (col. 4, lines 57-60)  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd, Nelson and Michalopulos as applied to claim 1 above, and further in view of Kim‘599.  
Re:  claim 9, Diaz is silent, however, Kim’599 teaches 
9. (Original) The system of claim 1, wherein the processing system is further configured to perform natural language processing on an input received from a user of the processing system, to generate a command based on the natural language processing, and to cause the energy industry operation component to perform an action based at least in part on the command. (“For example, when an operator performs a recognition procedure through the identification tag unit 10 and the identification information unit 20 and then reads into a safe zone and an access permission zone accessible from the main server unit 30, through the means 35, a control signal for outputting a voice message such as “access permitted”, so as to guide the normal access permission state to the operator.”; Kim‘599, p12, 2nd para.)
The system performs facial recognition on the worker and tag recognition on the helmet the worker is wearing.  The system processes these inputs (the input of the worker’s face and the tag from the worker’s helmet) to generate a voice message (generate a command based on the natural language processing), such as “access permitted,” causing for example, the door to be unlocked for the worker’s access (perform an action based at least in part on the command).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the processing system is further configured to perform natural language processing on an input received from a user of the processing system, to generate a command based on the natural language processing, and to cause the energy industry operation component to perform an action based at least in part on the command, in order to output a voice according to a result read by the main server unit so that the operator can more easily confirm whether or not access is possible, as taught by Kim’599. (p. 11, 6th para)  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd, Nelson and Michalopulos as applied to claim 1 above, and further in view of Rotem et al. U.S. Pub. No. 2019/0187775.
Re:  claim 10, Diaz is silent, however, Rotem teaches 
10. (Original) The system of claim 1, wherein the accelerator is a graphics processing unit. ("... a hardware processing unit may include a hardware accelerator (e.g., an AI accelerator, a video processing unit, a graphics processing unit, etc.)... server 906 may perform (using, e.g., hardware accelerator 330) various types of AI or ML tasks on data.  For instance, server 906 may use AI or ML algorithms... to enable natural language processing, to enable computer vision (e.g., to identify objects in images...), and/or to perform a variety of other tasks."; Rotem, [0062], [0064])
A hardware processing unit may include a hardware accelerator, such as, a graphics processing unit.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the processing system comprising an accelerator and being configured to perform at least one of image segmentation and vision analysis for authenticated lockout, image segmentation and vision analysis for performance audit, or augmented reality rendering and streaming, in order to dynamically manage the power usage and/or performance of hardware-based AI accelerators, as taught by Rotem. ([0027]) 
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Wang, Zadeh, Perna, Michalopulos and Nelson.   
Re:  claim 11, Diaz teaches 
11.  (Currently Amended)  A method comprising: receiving, by a processing system comprising an accelerator, an image from a camera, the camera capturing the image at an energy industry operation site; (“… the first processor of the device includes one of:  a central processing unit… a graphics processing unit, a field-programmable integrated circuit such as an FPGA (i.e., field-programmable gate array), as hardware accelerator… the device may be connected to machines and or sensors with IP or other protocols… This feature enables the device deployment in a wide range of industrial installations like, manufacturing… power generation… nuclear power plants, wind energy plants, oil refineries, natural gas processing plants… The outlined machine 500 is a typical machine in the field of automotive industry, but similar functional blocks may represent other machines in different fields.  The machine 500 of this example is composed by the following units, subsystems and/or components:… A quality control unit 517:  Taking into account the high production rates of these kinds of production lines… it is mandatory to control that the quality of the produced parts is under specification.  In this example, this function is performed by the camera 583 and a measuring touch probe 584…”; Diaz, [0044], [0048], [0077], [0083], Fig. 6A)
The processing system of the device includes an accelerator.  The device is used in multiple industries, including power generation, nuclear power plants, wind energy plants, oil refineries, natural gas processing plants (energy industry).  A machine has a camera that is used to control the quality of produced parts (a camera capturing an image at an energy operation site).  
Diaz is silent, however, Wang teaches performing, by the processing system, image segmentation and vision analysis for authenticated lockout based at least in part on the image; (“The object recognition system 100 receives video frames 104 from a video source 102… The video source 103 can include a video capture device (e.g., a video camera,…)… The object recognition system 100 processes the video frames 104 to detect and track objects in the video frames 104… An example of object recognition includes face recognition, where faces of people in a scene captured by video frames are analyzed and detected, tracked, and/or recognized… An example face recognition process identifies and/or verifies an identity of a person from a digital image or a video frame of a video clip… As shown in Fig.4A, the face of the person 402 is detected from the frame 400A and the location of the face is represented by the bounding box 410A.”; Wang, [0045], [0047], [0048], [0062], Figs. 4A-4B)
The object recognition system (processing system) receives video frames from a video source, such as a video camera.  The image recognition system includes facial recognition, using image segmentation (such as bounding boxes illustrated in Figs. 4A-4B), where faces of people, in the captured video frames, have their identities verified.  Diaz and Wang are silent, however, Zadeh teaches authenticated lockout.  (“… the system for video or image recognizer is used for access control, e.g., for building, elevator, airport, security, or government, or for anti-terrorism, or for police work, or for background check, or for employment verification.  In one embodiment, the system is used for face or object detection and recognition in pictures or images, e.g., in albums or videos… the analyzer module determines the bounding boxes or borders of the objects/faces/bodies in images and/or video frames… the selection module uses the bounding boxes or borders to determine objects/persons/faces being selected.”; Zadeh, [2568], [2871])
The system uses facial recognition for access control to a building or elevator, for example.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of performing, by the processing system, image segmentation and vision analysis for authenticated lockout based at least in part on the image, in order to suppress the false recognition of different identities with similar characteristic features, as taught by Wang ([0004]) and to detect and recognize faces in video frames for building access control, as taught by Zadeh. ([0468])  
Diaz is silent, however, Perna teaches determining, by the processing system, whether an authentication lockout criterion is satisfied;… responsive to determining that the authentication lockout criterion is not satisfied, implementing, by the processing system, a lockout procedure on an energy industry operation component at the energy industry operation site. (“If the module 1514 determines in block 1936 that there is an iris match, the module 1514 outputs a match signal that can be used by an access control assembly to initiate access control logic for a positive match in block 1938 (e.g., transitioning from a locked to an unlocked state (or transitioning an access control assembly from a locked state in which the access control assembly prevents the person from accessing an object, to an unlocked state in which the access control assembly allows the person to access the object), such as unlocking the door 1416).  If the module 1514 determines in block 1936 that there is not an iris match, the module 1514 outputs a “no match” signal (or absence of a signal may also be used as a no-match indication), which can be used by an access control assembly to initiate access control logic for a negative match condition (e.g., lock the door 1416).”; Perna, [0124])
When the user’s face/iris is recognized (determining whether an authentication lockout criterion is satisfied), the user is granted access by unlocking the door.  When the user’s face/iris is not recognized (determining that the authentication lockout criterion is not satisfied), the user is not granted access by locking the door (implementing a lockout procedure).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of determining, by the processing system, whether an authentication lockout criterion is satisfied; and responsive to determining that the authentication lockout criterion is not satisfied, implementing, by the processing system, a lockout procedure on an energy industry operation component at the energy industry operation site, in order to enable the access control assembly to initiate access control logic for a positive match that will, for example, unlock the door to allow access or to initiate access control logic for a negative match that will, for example, lock the door to prevent access, as taught by Perna. ([0124])    
Diaz is silent, however, Michalopulos teaches wherein the authentication lockout criterion is  a minimum number of individuals present, wherein the minimum number of individuals present is based on determining a number of individuals required to perform a particular job; (“For example, the drilling rig may have a pair of slips shaped like wedges that fit around the pipe to hold it in place.  Pulling the slips out of drilling floor is typically a two-person operation, but occasionally can be attempted by a single person.  A camera system… can identify and track the number of people in proximity to the slips, and either prevent or warn operators when only a single person is detected attempting to pull up the slips.  For example, the system could have the ability to lock the slips in place, which would not disengage unless two people were observed near the slips.”; Michalopulos, [0138])
Pulling the slips out of the drilling floor is a two-person operation.  The system can lock the slips in place such that they will not disengage unless a minimum of two people were observed near the slips.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of wherein the authentication lockout criterion a minimum number of individuals present, wherein the minimum number of individuals present is based on determining a number of individuals required to perform a particular job, in order to observe drilling personnel on or near the drilling or ancillary equipment to ensure safe operation of equipment, as taught by Michalopulos. ([0138]) 
Diaz is silent, however, Nelson teaches, responsive to determining that the authentication lockout criterion is satisfied, initiating a shutdown procedure to reduce an energy state of the energy industry operation component from a higher energy sate to a lower energy state. (“6. Enable an automatic safety (e.g., an off-switch, a disengage clutch, etc.) that prevents the electro/mechanical apparatus from being operated until the user has placed correct gear in a proper location… system 5 may use a facial recognition process to ensure that protective gear 15a and/or 15b are on user 11 and then use an optical character recognition (OCR) process to recognize the markings on protective gear 15a and/or 15b.  If the marking of protective gear 15a and 15b being worn is equal to or greater than a type required, continued use of the apparatus 20 is allowed.  Otherwise computing system 10 may enable a safety device (e.g., to disable power to or a mechanical portion of apparatus) in order to disable operation.”; Nelson, [0014], [0015])
If the system detects that the user is not wearing the required protective gear (responsive to determining that the authentication lockout criterion is satisfied), then a safety device is enabled to disable power to the machine or disable operation of the machine (initiating a shutdown procedure to reduce an energy state of the energy industry operation component from a higher energy state to a lower energy state).  Nelson can be combined with Diaz such that the machine (or electro/mechanical apparatus) of Nelson is an energy industry machine (energy industry operation component) of Diaz.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of responsive to determining that the authentication lockout criterion is satisfied, initiation a shutdown procedure to reduce an energy state of the energy industry operation component from a higher energy sate to a lower energy state, in order to ensure that the user is wearing the required protective gear to operate the machine, as taught by Nelson. ([0015])  
Re:  claim 12, Diaz as modified is silent, however Nelson teaches 
12. (Previously Presented) The method of claim 11, further comprising:  responsive to determining that the authentication lockout criterion is satisfied, granting, by the processing system, access to the energy industry operation component at the energy industry operation site. (“System 5 comprises a detection device (e.g., an infrared camera) and a computing apparatus 10 enabled to examine a profile associated with attachment(s) 20a and compare the profile to a database… to determine a type and usage of attachment(s) 20a and a correct safety gear type… a policy driven engine may enable one or more actions(e.g., ensuring the proper level of safety gear is being worn based on use)… 4. Automatically detect if one or more people (e.g., user 11) are wearing the correct protective gear properly (i.e., on a proper location/unique zone on user 11).  For example, software application 18 may automatically detect if user 11 is wearing safety glasses in front of their eyes as opposed to on top of their forehead… 7. Automatically detect if one or more people is wearing a correct level of protective gear.”; Nelson, [0009], [0014])
The system is automatically detecting whether the user is correctly wearing the required protective gear, in order for the user to operate the machine (determining that an authentication lockout criterion is satisfied).  
(“6. Enable an automatic safety (e.g., an off-switch, a disengage clutch, etc.) that prevents the electro/mechanical apparatus from being operated until the user has placed correct gear in a proper location… system 5 may use a facial recognition process to ensure that protective gear 15a and/or 15b are on user 11 and then use an optical character recognition (OCR) process to recognize the markings on protective gear 15a and/or 15b.  If the marking of protective gear 15a and 15b being worn is equal to or greater than a type required, continued use of the apparatus 20 is allowed.  Otherwise computing system 10 may enable a safety device (e.g., to disable power to or a mechanical portion of apparatus) in order to disable operation.”; Nelson, [0014], [0015])
If the system detects that the user is not wearing the required protective gear (responsive to determining that the authentication lockout criterion is satisfied), then a safety device is enabled to disable power to the machine or disable operation of the machine (granting, by the processing system, access to the energy industry operation component).  Nelson can be combined with Diaz such that the machine (or electro/mechanical apparatus) of Nelson is an energy industry machine (energy industry operation component) of Diaz.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of responsive to determining that the authentication lockout criterion is satisfied, granting, by the processing system, access to the energy industry operation component at the energy industry operation site, in order to ensure that the user is wearing the required protective gear to operate the machine, as taught by Nelson. ([0015])  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherry et al. U.S. Patent No. 9,953,303 in view of Diaz.    
Re:  claim 13, Cherry teaches 
13.  (Currently Amended)  A method comprising: receiving, by a processing system comprising an accelerator, an image from a camera, the camera capturing the image at an energy industry operation site; (“… where a physical check-in area ISO is designated at a job site.  Physical check-in area 150 includes landmark 155 further comprising a landmark feature 160 which is distinctive of the physical job site location.  It is conceived that an employee device 170, whether stand alone or mobile, is positioned to take a photo of an employee 165 during check-in and check-out that includes an image of landmark feature 160… a time punch event is created when the employee operates the check-in control or the check-out control on the mobile communication device… camera application is called by the mobile communication device and a picture is taken of the employee… If the photo is accepted, then… the photo and the set of time punch data is pushed to the time manager server and stored in the database in the set of job site data.”; Cherry, col. 5, lines 32-40, col. 8, lines 10-23)
A photo (an image from a camera) is received by the mobile communication device (receiving, by a processing system, an image from a camera).  The photo includes an image of the employee and the landmark feature to identify the job site (the camera capturing the image at an industry operation site).  Cherry is silent, however, Diaz teaches the device including an accelerator and that the job site is an energy industry job site (“… the industrial installation may belong to one of the following fields:… energy industry… a machine of an industrial installation refers to any device or machine used for carrying out an industrial process.  In Fig. 3, the system includes a network 100 in turn including a server 10 and a plurality of devices 21-26 configured as a computing cluster.  Each device 21-26 has a first processor and a second processor… and is connectable to both a machine… of an industrial installation… and a network… such as network 100… ”; Diaz, [0071])
Each device has a first and a second processor. (“the first processor of the device includes one of:… a graphics processing unit, a field-programmable integrated circuit such as a FPGA… as hardware accelerator… the second processor of the device includes one of:… a graphics processing unit, a field-programmable integrated circuit such as an FPGA…”; Diaz, [0044])
The first processor and/or the second processor includes a hardware accelerator.  And, the industrial installation may belong to the energy industry.  Diaz can be combined with Cherry such that the device of Cherry includes the hardware accelerator of Diaz and the job site is in the energy industry of Diaz.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cherry by adding the feature of receiving, by a processing system comprising an accelerator, an image from a camera, the camera capturing the image at an energy industry operation site, in order to enable machines to inform upper level supervision systems about their working state, as taught by Diaz. ([0003])   
Cherry teaches performing, by the processing system, image segmentation and vision analysis for authenticated performance audit based at least in part on the image to associate a time stamp with a service performed at the energy industry operation site; (“… a time punch event is created when the employee operates the check-in control or the check-out control on the mobile communication device… camera application is called by the mobile communication device and a picture is taken of the employee… If the photo is accepted, then… the photo and the set of time punch data is pushed to the time manager server and stored in the database in the set of job site data… Image recognition and pattern matching can be used to determine job site location by comparing an archived image to the image of the landmark jobsite feature… the time manager determines if the landmark job site feature matches an assigned job site location.  If the landmark job site feature does match the assigned job site location, then step 764 is performed to validate the check-in event…”; Cherry, col. 8, lines 10-23, col. 10, lines 13-22)
A photo (an image from a camera) is received by the mobile communication device.  The photo includes an image of the employee and the landmark feature to identify the job site.  Image recognition and pattern matching (image segmentation and vision analysis) is used to, for example, identify the job site.  If the job site is identified as a match, then the check-in event is validated (performing, by the processing system, an image segmentation and vision analysis for authenticated performance audit based at least in part on the image to associate a time stamp with a service performed at the industry operation site).  Cherry is silent, however, Diaz teaches that the job site is an energy industry job site (“… the industrial installation may belong to one of the following fields:… energy industry… a machine of an industrial installation refers to any device or machine used for carrying out an industrial process.”; Diaz, [0071])
The industrial installation may belong to the energy industry.  Diaz can be combined with Cherry such that the job site is in the energy industry of Diaz.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cherry by adding the feature of performing, by the processing system, image segmentation and vision analysis for authenticated performance audit based at least in part on the image to associate a time stamp with a service performed at the energy industry operation site, in order to enable machines to inform upper level supervision systems about their working state, as taught by Diaz. ([0003])   
Cherry teaches determining, by the processing system, whether the time stamp associated with the service corresponds to performance data; wherein the performance data is associated with one of recorded service hours for an employee or invoice data; (“… the set of time records is time punch data and includes a set of expected hours and a set of actual hours for each employee, for each job and for each day in the predetermined time period.  The set of expected hours is a number of hours that management expects each job to take for that day for that employee.  The set of actual hours is the number of hours that the employee reports on his time card for each job for the day.”; Cherry, col. 13, lines 15-23)
The system determines whether the set of time records, which is time punch data (time stamp), associated with the set of expected hours (service) corresponds to a set of actual hours (recorded service hours or invoice data) for each employee.  
Cherry teaches and responsive to determining that the time stamp associated with the service does not correspond to the performance data, implementing, by the processing system, a corrective action to correct the performance data, wherein the corrective action comprises adjusting, by the processing system, an invoice to correct a discrepancy between the performance data against an actual service time that the employee was at the energy industry operation site. (“… a set of rounding parameters are added to the employee information in the database.  The set of rounding parameters are used to round the actual check-in and check-out times to a work shift schedule in the set of work shift schedules and include a clock-in early parameter, a clock-in late parameter, a clock-out early parameter and a clock-out late parameter, in use, an early check-in time (e.g., 6:50am) is rounded to the work shift start time (7:00 am) if the actual check-in is within the clock-in early parameter (e.g., 20 mm).  A late check-in will only round to the work shift start time if [sic] within the clock-in late parameter (e.g., 2 min).”; Cherry, col. 6, line 63-col. 7, line 7)
The employee check-in time is 6:50 am (time stamp associated with the service).  The work shift start time is 7:00 am.  Thus, the time between 6:50 am and 7:00 am is determined to not correspond to the employee’s actual work hours (performance data).  In response to this determination, a corrective action is taken using the rounding parameter to adjust the check-in time (responsive to determining that the time stamp associated with the service does not correspond to the performance data, implemented, by the processing system, a corrective action to correct the performance data).  The rounding parameters of the system adjust the check-in times (time stamp) to agree with the work shift schedule.  For example, if the employee check-in time is 6:50 am, but the work shift start time is 7:00 am, then the employee check-in time is rounded (adjusted) to 7:00 am.  Thus, there is a discrepancy of 10 minutes (between 6:50 am and 7:00 am) that is being corrected (adjusting, by the processing system, an invoice to correct a discrepancy between the performance data and an actual service time that the employee was at the energy industry operation site).  

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“Regarding independent claims 1 and 11, Applicant respectfully submits that the art of record fails to disclose, teach, or suggest "determining whether an authentication lockout criterion is satisfied, wherein the authentication lockout criterion is a minimum number of individuals present, wherein the minimum number of individuals present is based on determining a number of individuals required to perform a particular job" as claimed. Regarding claim 1 for example, the Examiner relies on Nelson as allegedly disclosing "a minimum number of individuals present." Particularly, the Examiner alleges that "[t]he minimum number of individuals present is one ... [and] the authentication lockout criteria detects if the at least one person is present, for example, wearing safety glasses in front of their eyes as opposed to on top of their forehead." Applicant respectfully submits that the art of record, particularly Nelson, fails to disclose, teach, or suggest at least "the minimum number of individuals present is based on determining a number of individuals required to perform a particular job" as recited in amended claims 1 and 11.”
Examiner disagrees.  Michalopulos teaches this amended limitation of claims 1 and 11.  Michalopulos teaches, “For example, the drilling rig may have a pair of slips shaped like wedges that fit around the pipe to hold it in place.  Pulling the slips out of drilling floor is typically a two-person operation, but occasionally can be attempted by a single person.  A camera system… can identify and track the number of people in proximity to the slips, and either prevent or warn operators when only a single person is detected attempting to pull up the slips.  For example, the system could have the ability to lock the slips in place, which would not disengage unless two people were observed near the slips.” (Michalopulos, [0138]).  Pulling the slips out of the drilling floor is a two-person operation.  The system can lock the slips in place such that they will not disengage unless a minimum of two people were observed near the slips (determining whether an authentication criterion is satisfied).  
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“Regarding independent claim 13, Applicant respectfully submits that the art of record fails to disclose, teach, or suggest at least "wherein the corrective action comprises adjusting, by the processing system, an invoice to correct a discrepancy between the performance data against an actual service time that the employee was at the energy industry operation site" as claimed. In the Office Action, the Examiner relies on Brackney as allegedly teaching "implementing ... a corrective action to correct the performance data." The Examiner alleges that the overlay of Brackney "includes a selectable button ... that allows the user to adjust operation of the diffuser to modify flow (implementing ... a corrective action to correct the performance data) or to record the problem and initiate further maintenance for the diffuser 258." That is, the alleged "corrective action" of Brackney relates to adjusting operation of a diffuser. In contrast, claim 13 as amended recites that the corrective action comprises adjusting ... an invoice to correct a discrepancy...." Applicant respectfully submits that the art of record, particularly Brackney, fails to disclose, teach, or suggest at least "wherein the corrective action comprises adjusting, by the processing system, an invoice to correct a discrepancy between the performance data against an actual service time that the employee was at the energy industry operation site" as claimed.”
Examiner disagrees.  Cherry teaches this amended limitation of claim 13.  Cherry teaches, “… a set of rounding parameters are added to the employee information in the database.  The set of rounding parameters are used to round the actual check-in and check-out times to a work shift schedule in the set of work shift schedules and include a clock-in early parameter, a clock-in late parameter, a clock-out early parameter and a clock-out late parameter, in use, an early check-in time (e.g., 6:50am) is rounded to the work shift start time (7:00 am) if the actual check-in is within the clock-in early parameter (e.g., 20 mm).  A late check-in will only round to the work shift start time if [sic] within the clock-in late parameter (e.g., 2 min).  ” (Cherry, col. 6, line 63-col. 7, line 7).  The employee check-in time is 6:50 am (time stamp associated with the service).  The work shift start time is 7:00 am.  Thus, the time between 6:50 am and 7:00 am is determined to not correspond to the employee’s actual work hours (performance data).  In response to this determination, a corrective action is taken using the rounding parameter to adjust the check-in time (responsive to determining that the time stamp associated with the service does not correspond to the performance data, implemented, by the processing system, a corrective action to correct the performance data).  The rounding parameters of the system adjust the check-in times (time stamp) to agree with the work shift schedule.  For example, if the employee check-in time is 6:50 am, but the work shift start time is 7:00 am, then the employee check-in time is rounded (adjusted) to 7:00 am.  Thus, there is a discrepancy of 10 minutes (between 6:50 am and 7:00 am) that is being corrected (adjusting, by the processing system, an invoice to correct a discrepancy between the performance data and an actual service time that the employee was at the energy industry operation site).  
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“Dependent claims 2-11 and 12, on their own merits and in view of their dependence on claims 1 or 11, are novel and patentable over the art of record… Applicant respectfully requests reconsideration and withdrawal of these rejections.  For at least these reasons, Applicant respectfully requests that the rejection of claims 1-16 be withdrawn.”
Examiner disagrees.  Claims 1-12 (and 13) have been rejected.  Please see the corresponding rejections.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Donna J. Ricks/Examiner, Art Unit 2612 




/JACINTA M CRAWFORD/Acting Supervisory Patent Examiner, Art Unit 2612